Title: To Benjamin Franklin from Genet, 17 June 1778
From: Genet, Edme-Jacques
To: Franklin, Benjamin


Monsieur
A Versailles ce 17. juin 1778
Je touche au moment d’employer dans le Journal des affaires de l’angleterre et de l’amérique, l’acte d’indépendance du 4. juillet 1776. Si vos affaires ne vous ont pas permis de faire la réfutation de la censure angloise de cet acte, je n’en parlerai point à l’époque du 4. juillet et je me contenterai de rapporter l’acte. Ou si vous le désirés j’annoncerai la réfutation pour quelque numero suivant. Je suis avec respect, Monsieur, Votre très humble et très obéissant serviteur
Genetpremier commis des affres etrang. 

P.S. Je puis recevoir par la poste ce que vous aurès à m’envoyer

 
Addressed: M. Benjamin franklin député / du Congrès Américain a Passy
Notation: Genet. 17. Juin 1778.
